Citation Nr: 0513797	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disorder, to include as secondary to the service-connected 
left knee osteoarthritis.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected left knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claims.  

In April 2004, the veteran appeared at the Albuquerque RO and 
testified before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  In this case, the veteran has received 
SSA disability benefits for many years.  See VA Form 21-4138 
received in April 1980 and VA Examination Report dated in 
January 2003.  

The veteran contends that his back disorder is secondary to 
his service-connected left knee disorder.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The secondary service connection issue must be 
remanded for a medical opinion that addresses these 
questions.  

The RO has also adjudicated the back disorder claim on the 
basis of direct service connection.  In this regard, the 
service medical records include a complaint of back pain.  
Therefore, it is necessary to obtain a medical opinion 
addressing a possible link between the veteran's current back 
disorder and service.  

Similarly, the service medical records document significant 
complaints and findings of the left lower extremity.  In 
February 2003, service connection was granted for 
osteoarthritis of the left knee.  Postservice medical records 
note that the veteran has some atrophy of the left thigh.  It 
is unclear whether the veteran has a chronic disability which 
is manifested by atrophy of the left thigh and if so whether 
such disability is due to any incident of service or to the 
service-connected left knee disability.  Therefore, it is 
necessary to schedule the veteran for a VA examination, to 
include an opinion.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

2.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his left 
thigh and back.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  

The examiner should specifically answer 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current back disability had its onset during 
active service or is related to any in-
service disease or injury.  In giving his or 
her opinion, the examiner should note the 
March 1974 report from Presbyterian Hospital 
Center.

Additionally, the examiner should 
specifically answer whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current back 
disability was either (a) caused by or (b) 
aggravated by the service-connected left knee 
osteoarthritis.  If the examiner concludes 
the veteran's back disability was aggravated 
by his left knee osteoarthritis, he/she 
should provide an estimate of the degree of 
additional spine disability resulting from 
the aggravation.  Again, in giving his or her 
opinion, the examiner should note the March 
1974 report from Presbyterian Hospital 
Center.

Lastly, the examiner should state whether 
the veteran currently has a left thigh 
disability.  The examiner should explain 
the existence of any current atrophy of 
the left thigh.  In this respect, the 
examiner should identify the chronic 
disability which is responsible for any 
atrophy of the left thigh.  Thereafter, he 
or she should state whether such 
disability is related to any incident of 
service or whether the disability is 
related to the veteran's service-connected 
left knee disability.

The examiner should provide comprehensive 
reports including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions remains 
adverse to the veteran, furnish him and 
his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



